Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,654,826 in view of Jung (US 2013/0129358).  Claim 1 of the patent does not specifically disclose the infared receiver receiving an infared signal, however, Jung discloses the infared receiver receiving an infared signal ([0089-90], figs. 4-6).  It would have been obvious to incorporate the infared receiver of Jung in order to provide the benefit of retrieving infared signals to identify a user.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo (US 2011/0099575) in view of Jung (US 2013/0129358).
Regarding claim 1, 15, Woo discloses A set-top box comprising:

an receiver associated with the housing, the receiver configured to receive an signal from a proximate wireless-enabled programmable device([0131, 0137, 0145, 158, 159]),;
a television input and a television output secured in the housing, the television input and the television output configured to respectively receive content from a source and forward content to a television(figs. 3-6),;
a busing architecture communicatively interconnecting the processor, the memory, the television input, the television output, and the infrared receiver; and
the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to:
receive the signal from the proximate wireless-enabled programmable device, the signal including a proximate wireless-enabled programmable device identification, access a set-top box identification stored at the set-top box([0131, 0137, 0145, 158, 0161, 0162]), 
generate a data packet, the data packet including the set-top box identification and the proximate wireless  enabled programmable device identification([0131-0133, 0158]), and
transmit the data packet to a server([0151-0152, 0161-0162]).
Woo does not specifically disclose an infrared receiver receiving an infrared signal.  
Jung discloses an infrared receiver receiving an infrared signal ([0089, 0090], fig. 4-6).  It would have been obvious to incorporate the infrared signal of Jung into the system of Woo in order to allow the use of traditional IR signals to identify a user.



Regarding claim 2, 16,  Woo in view of Jung discloses the infrared receiver is configured to receive communications from an infrared blaster ([0089, 0090], fig. 4-6 of Jung).
Regarding claim 3, 17,  Woo in view of Jung discloses the infrared receiver is located at least partially within the housing ([0089-0090], fig. 4-6 of Jung).
Regarding claim 4, Woo in view of Jung discloses wherein the infrared receiver is located at least partially exterior to the housing ([0089-0090], fig. 4-6 of Jung).
Regarding claim 5, Woo in view of Jung discloses wherein the proximate wireless-enabled programmable device further comprises a proximate wireless-enabled programmable handheld device (fig. 4 of Woo).
Regarding claim 6, Woo in view of Jung discloses wherein the proximate wireless-enabled programmable device further comprises a proximate wireless-enabled programmable interactive device (fig. 4 of Woo).
Regarding claim 9, Woo in view of Jung discloses wherein the data packet determines the location of the proximate wireless enabled programmable device as being proximate to the set top box ([174, 200-201, 0206-0208, 0221, 0232-0245] of Woo).
Regarding claim 10, woo in view of Jung discloses wherein the data packet further comprises an operational mode selected from the group consisting of alerts-enabled, service request-enabled, tracking-enabled, and non-tracking enabled ([0232-0237, 0241-0242] of Woo).
Regarding claim 11, Woo in view of Jung discloses wherein in the alert enabled mode, the data packet further comprises a distress signal from the proximate wireless-enabled programmable device([0232-0237, 0241-0242] of Woo).	
Regarding claim 12, Woo in view of Jung discloses wherein in the service-request-enabled mode, the data packet further comprises a service request from the proximate wireless-enabled programmable device([0232-0237, 0241-0242] of Woo).
Regarding claim 13, Woo in view of Jung discloses wherein in the tracking-enabled mode, the data packet further comprises a timestamp for storage ([0232-0237, 0241-0242] of Woo).
Regarding claim 14, Woo in view of Jung discloses wherein in the non-tracking-enabled mode, the further comprises a timestamp for storage for only last known location([0232-0237, 0241-0242] of Woo).
Regarding claim 15, see the rejection of claims 1, 6, 10.
Regarding claim 16, see the rejection of claim 2
Regarding claim 17, see the rejection of claim 9.


Claim 7, 8, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo (US 2011/0099575) in view of Jung (US 2013/0129358) in view of Reynolds (US 5,929,777).
Regarding claim 7, Woo in view of Jung discloses wherein the proximate wireless-enabled programmable device further comprises a single button personal locator device.
However, Reynolds discloses wherein the proximate wireless-enabled programmable device further comprises a single button personal locator device (col. 3 lines 40-67).  It would have been obvious to incorporate the single button device of Reynolds into the system of Woo in view of Jung in order to allow a user to easily transmit a signal.
Regarding claim 8, Woo in view of Jung in view of Reynolds discloses wherein the proximate wireless-enabled programmable device further comprises a single button personal locator device including an infrared blaster (col. 3 lines 40-67 of Reynolds).
Regarding claim 18, see the rejection of claim 1, 7, 10.
Regarding claim 19, see the rejection of claim 2.
Regarding claim 20, see the rejection of claim 9.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL H HONG/Primary Examiner, Art Unit 2426